Name: 2004/675/EC: Commission Decision of 29 September 2004 establishing logistical support for the Traces system (notified under document number C(2004) 3584)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  research and intellectual property;  information technology and data processing;  management;  animal product;  information and information processing;  trade policy
 Date Published: 2005-10-12; 2004-10-06

 6.10.2004 EN Official Journal of the European Union L 309/26 COMMISSION DECISION of 29 September 2004 establishing logistical support for the Traces system (notified under document number C(2004) 3584) (2004/675/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Articles 37 and 37a thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 20(3) thereof, Having regard to Council Decision 92/438/EEC of 13 July 1992 on computerisation of veterinary import procedures (Shift project), amending Directives 90/675/EEC, 91/496/EEC, 91/628/EEC and Decision 90/424/EEC, and repealing Decision 88/192/EEC (3), and in particular Article 12 thereof, Whereas: (1) Point 23 of European Parliament resolution A5-0396/2000 on the Court of Auditors' Special Report 1/2000 on classical swine fever (4) asks that the Animal Movement System (ANIMO) be managed and developed under the full control of the Commission. (2) Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the Traces system and amending Decision 92/486/EEC (5) requires all Member States to participate in the system before 31 December 2004. (3) 11 Member States have been participating fully in the Traces system since 1 April or 1 May 2004, and logistical support is indispensable. The need for this technical support will be even greater once all the Member States and non-institutional users are participating. (4) Support trials should be run for an initial period of 15 months, after which the trials should be evaluated and the support adapted as necessary. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In the context of Traces, the integrated computerised veterinary system provided for in Decision 2003/24/EC, the Commission hereby establishes logistical support intended to help users of the system for an initial period of 15 months. Article 2 The Commission shall have EUR 300 000 with which to set up the logistical support provided for in Article 1. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 September 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Directive as last amended by Directive 2003/99/EC of the European Parliament and of the Council (OJ L 325, 12.12.2003, p. 31). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 243, 25.8.1992, p. 27. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (4) OJ C 85, 23.3.2000, p. 1. (5) OJ L 94, 31.3.2004, p. 63.